Ryan, C.
There were originally presented to the auditor of public accounts of this state a large number of claims, which he disallowed upon different grounds; mainly, however, because there were no vouchers accompanying the claims, and because each was not approved by the”commissioner general of this state at the Columbian Exposition. It appears from very many of these claims that they have been presented apparently by individuals, and paid. Probably these payments were made by the commissioner general, though there was no evidence that such was the fact when *792they were presented to the auditor for allowance. The auditor disallowed all the claims presented, and from this disallowance an appeal was taken by the commissioner general to the district court of Lancaster county. There •was a trial had in the district court which resulted in the affirmance of the action of the state auditor. From the action of the district court, aforesaid, error proceedings have been prosecuted to this court.
On the trial in the district court there was evidence given as to the origin, history, and merits of each of the claims which had been disallowed by the auditor. In the case of State v. Moore, found in 37 Neb., 507, it was held that the original vouchers must in all cases be sent to the auditor, and that the commissioner should approve the same before sending them. It was stated in that connection that “ the auditor will then have the evidence of the debt before him, and know whether it is such a claim as the legislature has provided an appropriation for. If it is, it is his duty to draw a warrant. If it is not, then he should refuse. He is not to draw a warrant upon mere estimates,” etc. The district court had before it the question simply whether or not the auditor properly disallowed the claims as presented to him. It was not proper, after an appeal to the district court from a disallowance of the claims, to supply statements which should have accompanied the presentation of the claims in the first instance to the auditor, and in consideration of which he might have reached a different conclusion from that which he did attain. The district court, therefore, properly sustained the action of the auditor in respect to those claims. It is but proper, however, to say in this connection that by this it is not held .that such rights as Mr. Garneau may be able to show upon proper statements as to the claims presented to, and disallowed by, the auditor are by this judgment to be deemed finally adjudicated. On the contrary, if Mr. Garneau can hereafter by proper averments make relevant *793proofs in reference to any of tlie claims involved in his appeal to the district court, which we have now under consideration, he has the right to do so, with the same effect as he might have presented them in the first instance. The judgment of the district court is
Affirmed.
Post, J., not sitting.